Citation Nr: 1817772	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  15-23 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

These matters are before the Board of V   eterans' Appeals (Board) on appeal from November 2013, March 2014, and August 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board recognizes that a notice of disagreement was not submitted with respect to the November 2013 denial of service connection for peripheral neuropathy of the lower extremities.  However, a June 2014 treatment report contains a provisional diagnosis of peripheral neuropathy, which could potentially substantiate the claim.  As this evidence is deemed new and material, the November 2013 decision did not become final.  38 C.F.R. § 3.156(b).

The Veteran initially requested a Board hearing, but withdrew his request in August 2015.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was afforded a VA examination for peripheral neuropathy of his extremities in October 2013.  However, while the examiner recorded his history, symptoms, and assessed peripheral neuropathy, no opinion as to onset or etiology was provided.  As such, the examination is inadequate to decide the claim.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 204 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  An opinion on his peripheral neuropathy claims is required.

Additionally, with regard to left ear hearing loss, the record reflects that VA-generated evidence has been added to the claims file since the claim was last adjudicated in a May 2015 Statement of the Case.  A new VA examination for left ear hearing loss was conducted in December 2015.  The Veteran has not waived consideration of such evidence.  The Board notes that Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 provides for an automatic waiver of initial AOJ review of evidence submitted by a Veteran or his or her representative where a substantive appeal is filed on or after February 2, 2013, unless the claimant or the claimant's representative request in writing that the AOJ initially review such evidence.  38 U.S.C. § 7105(e)(1).  However, such is not the case here as the Veteran or his representative did not submit such evidence to VA.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claim file all outstanding VA treatment records.  Additionally, request the Veteran authorize the release of any relevant private records or submit them to VA.

2. After completing of the above, request an addendum opinion from the VA examiner who conducted the October 2013 examination, or another appropriate VA examiner, as to the etiology of the Veteran's peripheral neuropathy of the bilateral lower extremities and the upper right extremity.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should address the following:

Is it at least as likely as not (probability of at least 50 percent) that his peripheral neuropathy of the upper right and/or bilateral lower extremities are etiologically related to and/or had its onset during his period of active service, including exposure to Agent Orange?

A comprehensive rationale is to accompany any opinion provided.

3. Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




